Citation Nr: 0214246	
Decision Date: 10/11/02    Archive Date: 10/17/02

DOCKET NO.  94-11 190	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York


THE ISSUE

Entitlement to service connection for a back disorder.


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

Richard V. Chamberlain, Counsel


INTRODUCTION

The veteran had active service from November 1963 to August 
1967.

This appeal came to the Board of Veterans' Appeals (Board) 
from a May 1993 RO rating decision that denied service 
connection for a psychiatric disorder, including post 
traumatic stress disorder (PTSD), alcohol dependency, a back 
disorder, and hearing loss, and a permanent and total rating 
for pension purposes.  In a May 1996 decision, the Board 
denied service connection for a psychiatric disorder, 
including PTSD, and alcohol dependency.  At that time, the 
Board also remanded the case to the RO with instructions to 
assist the veteran in the development of his claims for 
service connection for a back disorder and hearing loss, and 
a permanent and total rating for pension purposes.

A review of the record reveals that the veteran's claims 
folder was subsequently lost and that a rebuilt folder was 
established.  The rebuilt folder shows that a September 2002 
RO rating decision granted service connection for bilateral 
hearing loss.  That rating decision also reveals that the 
veteran is entitled to a permanent and total for pension 
purposes, effective from November 1997.  Hence, the issues of 
service connection for hearing loss and a permanent and total 
rating for pension purposes are no longer for appellate 
consideration.


FINDINGS OF FACT

1.  The back condition in service was acute and transitory, 
and resolved without residuals.

2.  The current back condition, first found long after 
service, is unrelated to an injury or disease in service.


CONCLUSION OF LAW

Degenerative disc disease at L4-L5 with fibrosis at L4-L5 and 
L5-S1 was not incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. § 3.303 
(2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5103, 5103A, 5107, and 5126, and 
codified as amended at 5102, 5103, 5106 and 5107 (West 1991 & 
Supp. 2002)) redefined VA's duty to assist a veteran in the 
development of a claim.  Guidelines for the implementation of 
the VCAA that amended VA regulations were published in the 
Federal Register in August 2001.  66 Fed. Reg. 45620 (Aug. 
29, 2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a)).  The Board finds that all 
relevant evidence has been obtained with regard to the 
veteran's claim for service connection for a back disorder, 
and that the requirements of the VCAA have in effect been 
satisfied.

The veteran has been provided with VA examinations to 
determine the nature and extent of any back disability, and 
to obtain an opinion as to the etiology of any back condition 
found.  He and his representative have been provided with a 
statement of the case and supplemental statement of the case 
that discuss the pertinent evidence, and the laws and 
regulations related to the claim, that essentially notify 
them of the evidence needed by the veteran to prevail on the 
claim.  There is no identified evidence that has not been 
accounted for and the veteran's representative has been given 
the opportunity to submit written argument.  In the May 1996 
Board remand and the September 2002 supplemental statement of 
the case, the veteran was essentially notified of what 
evidence he needed to submit and what evidence VA would try 
to obtain.

Under the circumstances, the Board finds that the veteran has 
been provided with adequate notice of the evidence needed to 
successfully prove his claim and that there is no prejudice 
to him by appellate consideration of the claim at this time 
without providing additional assistance to him in the 
development of his claim as required by the VCAA or to give 
the representative another opportunity to present additional 
evidence and/or argument.  Bernard v. Brown, 4 Vet. App. 384 
(1993).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  In this case, the extensive record on appeal 
demonstrates the futility of any further evidentiary 
development and that there is no reasonable possibility that 
further assistance would aid him in substantiating his claim.  
Hence, no further assistance to the veteran is required to 
fulfill VA's duty to assist him in the development of the 
claim.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001).


A.  Factual Background

The veteran had active service from November 1963 to August 
1967.

The December 1993 statement of the case in the veteran's 
rebuilt claims folder notes that service medical records 
revealed the veteran was seen in November 1964 for complaints 
of back pain and that minimal spasm to the lumbar muscles was 
reported.  X-ray of the spine was reportedly negative at that 
time.  In March 1966, he was seen for complaint of low back 
pain.  Observation showed no deformity and full range of 
motion.  There was point tenderness over thoracic vertebrae 
12.  X-ray of the spine was normal.  In June 1967, the 
veteran underwent a medical examination for separation from 
service and a back disorder was not found.  The veteran gave 
a history of a back injury in 1963 with no sequelae.

The December 1993 statement of the case notes that the 
veteran underwent a VA physical examination in 1992.  There 
was a lumbar midline surgical 3-inch scar to the right of the 
midline.  The veteran's musculoskeletal system was reported 
normal as to functional affects.  

The medical evidence now of record in the veteran's rebuilt 
claims folder consists of VA reports of his treatment and 
evaluations from 1998 to 2000.  Those reports reveal that the 
veteran has low back pain.  In February 2000, he underwent VA 
medical examination pursuant to the May 1996 Board remand to 
determine the nature and extent of any back disorder, and to 
obtain an opinion as to the etiology of any back disorder 
found.

The report of the February 2000 VA examination shows that the 
veteran gave a history of low back pain that began in 1963.  
He reported no specific trauma to the back in service and of 
being told he had muscle spasms that were treated with 
medication.  He reported intermittent back trouble in 
service, but that he did not seek medical treatment.  The 
veteran reported that the next event with his back was in 
1980 when he developed sudden pain in his low back in the 
performance of his duties.  X-rays showed degenerative disc 
disease of L5, and within a period of a few months he had 
surgery done to correct this deficiency.  Then in 1982 while 
lifting something that was very light he again developed 
severe low back pain and he noticed diminished use of his 
left foot the next day.  He then had another surgical 
procedure to correct his degenerative disc problem.  A MRI 
(magnetic resonance imaging) scan performed at a VA medical 
facility reportedly showed a small central protrusion of L4-
L5, epidural fibrosis in the right nerve root foramina at L5-
S1 disc space, and left lateral disc protrusion in 
association with epidural fibrosis secondary to prior surgery 
and neural foraminal narrowing at right L4-L5 and left L5-S1.  
The diagnosis at this examination was small degenerative disc 
disease at L4-L5 with epidural fibrosis in the right nerve 
root of L5-S1, and epidural fibrosis secondary to prior 
surgery of the left lateral disc and neural foramina 
narrowing at right L4-L5 and left L5-S1 as documented on MRI 
scan.

The examiner who conducted the VA examination of the veteran 
in February 2000 noted that the veteran's history indicated 
an apparent trivial low back pain in service that was not 
severe enough to require any significant evaluation or 
treatment.  The examiner expressed the opinion to the effect 
that it was unlikely that the veteran's low back condition 
was related to his low back problems in service.

B.  Legal Analysis

In order to establish service connection for a disability, 
the evidence must demonstrate the presence of it and that it 
resulted from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

The recapitulation of the veteran's service medical records 
in the December 1993 statement of the case reveals that he 
was seen for low back problems in 1963 and 1964, but that X-
rays of his spine showed no abnormalities.  Nor was a low 
back disorder found at the time of his medical examination in 
June 1967 for separation from service.

The evidence indicates that the veteran did not have any 
significant back problems after service until 1980 when he 
developed low back pain at work.  He underwent surgery at 
that time and in 1982 for degenerative disc disease of the 
lumbar spine.  The report of his VA examination in February 
2000 shows that he has degenerative disc disease of L4-L5 
with epidural fibrosis at L4-L5 and L5-S1.  The examiner who 
conducted the February 2000 VA examination opined that it was 
unlikely that the veteran's current back disability was 
related to his back problems in service.  There is no 
competent evidence of record to refute that opinion.

Statements from the veteran are to the effect that his 
current back condition is related to his back problems in 
service, but his lay statements are not considered competent 
evidence because the record does not show that he has the 
training, education or experience to make medical diagnoses, 
statements or opinions.  66 Fed. Reg. 45,630 (Aug. 29, 2001) 
(to be codified at 38 C.F.R. § 3.159(a)(1)); Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).

After consideration of all the evidence, the Board finds that 
the weight of the evidence shows that the veteran's low back 
condition in service was acute and transitory, and resolved 
without residual disability.  The Board finds that the 
evidence does not link the veteran's current low back 
condition, first found long after his separation from 
service, to a disease or injury in service.  The 
preponderance of the evidence is against the claim for 
service connection for a back disorder, and the claim is 
denied.

The benefit of the doubt doctrine is not for application 
because the preponderance of the evidence is against the 
claim.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 
49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 
2001).



ORDER

Service connection for a back disorder is denied.



		
	J. E. Day
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

